Case 4:19-cv-00598-GKF-FHM Document 31 Filed in USDC ND/OK on 06/08/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF OKLAHOMA

    LARRY M. MURPHY,
                               Plaintiff,
    vs.                                          Case No. 19-CV-598-GKF-FHM
    SHERWOOD CONSTRUCTION CO.,
    INC.,
                               Defendant.

                                    OPINION AND ORDER

          Sherwood Construction Co., Inc.’s Motion to Compel, [Dkt. 19], is before the court.

   Plaintiff’s response brief [Dkt. 21] represents that executed responses to discovery have

   been served on Defendant.         Defendant did not file a reply brief contesting that

   representation or assert that the discovery responses are deficient.

          Based on the representations by Plaintiff and the absence of a reply by Defendant,

   Sherwood Construction Co., Inc.’s Motion to Compel, [Dkt. 19], is DENIED AS MOOT.

          SO ORDERED this 8th day of June, 2020.
